PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application:
CAVUTO, MATTHEW L., et al.
Application No.:  16/483,605
Filed:  August 05, 2019
Attorney Docket No.:  MIT-372AUS/19382K 
:
:
:   DECISION ON REQUEST FOR REFUND
:
:




This is a decision on the Request for Refund filed August 09, 2021.

The request is DISMISSED.

Applicant files the above request for refund for the petition to revive fee ($1,050.00) paid on April 06, 2021, stating “The Notice of Abandonment was incorrectly issued as a result of the Patent Office error”.

However, applicant should note MPEP 607.02 which states:

Under 35 U.S.C. 42(d) and 37 CFR 1.26, the Office may refund: (1) a fee paid by mistake (e.g., fee paid when no fee is required); or (2) any fee paid in excess of the amount of fee that is required. See Ex parte Grady, 59 USPQ 276, 277 (Comm’r Pat. 1943) (the statutory authorization for the refund of fees under the “by mistake” clause is applicable only to a mistake relating to the fee payment). 

When an applicant or patentee takes an action “by mistake” (e.g., files an application or maintains a patent in force “by mistake”), the submission of fees required to take that action (e.g., a filing fee submitted with such application or a maintenance fee submitted for such patent) is not a “fee paid by mistake” within the meaning of 35 U.S.C. 42(d). 

37 CFR 1.26(a) also states:

The Director may refund any fee paid by mistake or in excess of that required. A change of purpose after the payment of a fee, such as when a party desires to withdraw a patent filing for which the fee was paid, including an application, an appeal, or a request for an oral hearing, will not entitle a party to a refund of such fee.


Furthermore, MPEP 711.03 (c) states that:



As the filing of the Petition for Revival of an Application for Patent Abandoned Unintentionally under 37 CFR 1.137(a) for this application does not warrant a finding that the petition fee was not paid “by mistake or in excess”.   Applicant filed a Petition for Revival on April 06, 2021, which was granted July 28, 2021.   A change of purpose after the payment of a fee will not entitle a party to a refund of such fee.  The payment of the fee automatically was due, by statute, when petitioner presented, rightly, or wrongly, the Petition for Revival of an Application for Patent Abandoned Unintentionally under 37 CFR 1.137(a).  

In view of the above, the request for refund cannot be granted.

Telephone inquiries concerning this decision may be directed to Dale Hall at (571) 272-3586. 



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions